Exhibit 10.24(B)

 

GUARANTY

 

GUARANTY, dated as of October 11, 2005 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, this “Guaranty”), is made
and entered into upon the terms hereinafter set forth by FIELDSTONE INVESTMENT
CORPORATION, a corporation duly incorporated and in good standing in the State
of Maryland (the “Guarantor”), in favor of LIQUID FUNDING, LTD. (the
“Beneficiary”).

 

RECITALS

 

WHEREAS, Fieldstone Mortgage Ownership Corp., a wholly-owned direct subsidiary
of the Guarantor (“FMOC”), and the Beneficiary have entered into that certain
Master Repurchase Agreement (including all annexes thereto), dated as of October
11, 2005 (collectively, the “Agreement”); and

 

WHEREAS, it was a condition to the Beneficiary agreeing to enter into the
Agreement with FMOC that the Guarantor agree to execute and deliver this
Guaranty, and the Guarantor is executing and delivering this Guaranty in
accordance with the terms of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged by
the Guarantor, the Guarantor hereby agrees as follows:

 


SECTION 1.               DEFINITIONS. CAPITALIZED TERMS USED BUT NOT DEFINED
HEREIN SHALL HAVE THE MEANINGS SPECIFIED IN THE AGREEMENT.


 


SECTION 2.               GUARANTEE. THE GUARANTOR HEREBY UNCONDITIONALLY,
IRREVOCABLY AND ABSOLUTELY GUARANTEES TO THE BENEFICIARY AND ITS SUCCESSORS AND
ASSIGNS: (I) THE DUE AND PUNCTUAL PERFORMANCE OF ALL DUTIES, LIABILITIES AND
OBLIGATIONS OF FMOC UNDER THE AGREEMENT; AND (II) THE FULL AND PROMPT PAYMENT OF
ALL AMOUNTS DUE AND OWING BY FMOC UNDER THE AGREEMENT, AS AND WHEN THEY SHALL
BECOME DUE THEREUNDER (COLLECTIVELY, (I) AND (II) BEING THE “GUARANTEED
OBLIGATIONS”). THIS IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION. THE
LIABILITY OF THE GUARANTOR HEREUNDER SHALL BE DIRECT AND IMMEDIATE AND NOT
CONDITIONAL OR CONTINGENT UPON THE OCCURRENCE OF ANY EVENT.


 

If at any time any amounts shall have become due and payable under the Agreement
and FMOC shall not have delivered full and timely payment to the Beneficiary as
required by the Agreement, the Beneficiary shall notify the Guarantor in writing
(which may be by telecopy confirmed by a telephone call as described below) of
the amounts that remain due and unpaid (the “Shortfall Amount”). The Guarantor
shall deliver the Shortfall Amount to the Beneficiary, in immediately available
funds no later than three (3) Business Days after such notice is received. The
Guarantor shall perform any non-monetary Guaranteed Obligations as soon as
reasonably practicable after receipt of written demand therefor by the
Beneficiary.

 

--------------------------------------------------------------------------------


 


SECTION 3.               OBLIGATIONS UNCONDITIONAL. THE OBLIGATIONS OF THE
GUARANTOR UNDER SECTION 2 HEREOF ARE ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL
IRRESPECTIVE OF THE VALUE, GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY
OF THE AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR
THEREIN, OR ANY SUBSTITUTION, RELEASE OR EXCHANGE OF ANY OTHER GUARANTEE OF THE
GUARANTEED OBLIGATIONS, AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR
(OTHER THAN ANY PAYMENTS MADE BY FMOC, BUT SUBJECT TO THE PROVISIONS OF SECTION
4). WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS AGREED THAT THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING SHALL NOT ALTER OR IMPAIR THE
LIABILITY OF THE GUARANTOR HEREUNDER WHICH SHALL REMAIN ABSOLUTE, IRREVOCABLE
AND UNCONDITIONAL AS DESCRIBED ABOVE:


 


(I)            AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE
GUARANTOR, THE TIME FOR ANY PERFORMANCE OF OR THE COMPLIANCE WITH ANY OF THE
GUARANTEED OBLIGATIONS SHALL BE EXTENDED OR ACCELERATED, OR SUCH PERFORMANCE OR
COMPLIANCE SHALL BE WAIVED;


 


(II)           ANY OF THE ACTS MENTIONED IN ANY OF THE PROVISIONS OF THE
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN
SHALL BE DONE OR OMITTED (OTHER THAN ANY PAYMENTS MADE BY FMOC, BUT SUBJECT TO
THE PROVISIONS OF SECTION 4);


 


(III)          THE MATURITY OF ANY OF THE GUARANTEED OBLIGATIONS SHALL BE
ACCELERATED, OR ANY GUARANTEED OBLIGATIONS DUE AND UNPAID SHALL BE MODIFIED,
SUPPLEMENTED OR AMENDED IN ANY RESPECT, OR ANY RIGHT UNDER THE AGREEMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE WAIVED OR
ANY OTHER GUARANTEE OF ANY OF THE OBLIGATIONS HEREUNDER OR ANY SECURITY THEREFOR
SHALL BE RELEASED OR EXCHANGED IN WHOLE OR IN PART OR OTHERWISE DEALT WITH;


 


(IV)          ANY AMENDMENT, RESTATEMENT, SUPPLEMENT OR OTHER MODIFICATION OF
THE AGREEMENT; OR


 


(V)           ANY LIEN OR SECURITY INTEREST GRANTED TO, OR IN FAVOR OF, THE
BENEFICIARY AS SECURITY FOR ANY OF THE GUARANTEED OBLIGATIONS SHALL FAIL TO BE
PERFECTED.


 

The Guarantor hereby expressly and irrevocably waives (i) all defenses,
set-offs, counterclaims, estoppels, rights of rescission, diligence, demand of
payment, protest and privileges which might but for this provision exonerate or
discharge it from its obligations hereunder, (ii) notice of acceptance of this
Guaranty, and (iii) any requirement that the Beneficiary exhaust any right,
power or remedy or proceed against FMOC or any other person or entity (including
without limitation any other guaranty of the Guaranteed Obligations in part or
in whole).

 


SECTION 4.               REINSTATEMENT. THE OBLIGATIONS OF THE GUARANTOR SHALL
BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY REASON ANY PAYMENT
BY OR ON BEHALF OF FMOC IN RESPECT OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR
OTHERWISE RESTORED BY ANY HOLDER OF ANY OF THE GUARANTEED OBLIGATIONS, WHETHER
AS A RESULT OF ANY PROCEEDING UNDER THE UNITED STATES BANKRUPTCY CODE OR SIMILAR
LAW (“DEBTOR RELIEF LAW”) AND THE GUARANTOR AGREES THAT IT WILL INDEMNIFY THE
BENEFICIARY ON DEMAND FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING,


 

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, FEES OF COUNSEL) INCURRED BY THE BENEFICIARY IN CONNECTION
WITH SUCH RESCISSION OR RESTORATION, INCLUDING ANY SUCH COSTS AND EXPENSES
INCURRED IN DEFENDING AGAINST ANY CLAIM ALLEGING THAT SUCH PAYMENT CONSTITUTED A
PREFERENCE, FRAUDULENT TRANSFER OR SIMILAR PAYMENT UNDER A DEBTOR RELIEF LAW.


 


SECTION 5.               SUBROGATION. UNTIL SUCH TIME AS ALL OF THE GUARANTEED
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL HAVE BEEN
IRREVOCABLY PAID IN FULL, THE GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ITS RIGHT TO ASSERT ALL RIGHTS OF SUBROGATION OR CONTRIBUTION AGAINST
FMOC, WHETHER ARISING BY CONTRACT OR OPERATION OF LAW (INCLUDING, WITHOUT
LIMITATION, ANY SUCH RIGHT ARISING UNDER A DEBTOR RELIEF LAW) BY REASON OF ANY
PAYMENT BY IT PURSUANT TO THE PROVISIONS OF THIS GUARANTY.


 


SECTION 6.               REMEDIES. THE GUARANTOR AGREES THAT, AS BETWEEN THE
GUARANTOR AND THE BENEFICIARY, THE OBLIGATIONS OF FMOC UNDER THE AGREEMENT MAY
BE DECLARED TO BE FORTHWITH DUE AND PAYABLE AS PROVIDED THEREIN (AND SHALL BE
DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND PAYABLE PURSUANT THERETO) FOR
PURPOSES OF SECTION 2 HEREOF, NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER
PROHIBITION PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS FROM BECOMING
AUTOMATICALLY DUE AND PAYABLE) AS AGAINST FMOC AND THAT, IN THE EVENT OF SUCH
DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO HAVE BECOME AUTOMATICALLY DUE
AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE BY FMOC) SHALL
FORTHWITH BECOME DUE AND PAYABLE BY THE GUARANTOR.


 


SECTION 7.               INSTRUMENT FOR THE PAYMENT OF MONEY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE GUARANTOR HEREBY ACKNOWLEDGES THAT THE GUARANTY
PROVIDED HEREIN CONSTITUTES AN INSTRUMENT FOR THE PAYMENT OF MONEY, AND CONSENTS
AND AGREES THAT BENEFICIARY, AT BENEFICIARY’S SOLE OPTION, IN THE EVENT OF A
DISPUTE BY THE GUARANTOR IN THE PAYMENT OF ANY MONEYS DUE HEREUNDER, SHALL HAVE
THE RIGHT TO BRING MOTION-ACTION UNDER NEW YORK CIVIL PRACTICE LAW AND RULES
SECTION 3213.


 


SECTION 8.               CONTINUING GUARANTEE. THE GUARANTEE PROVIDED HEREIN IS
A CONTINUING GUARANTEE, AND SHALL APPLY TO ALL GUARANTEED OBLIGATIONS WHENEVER
OR HOWEVER ARISING AND SHALL SURVIVE THE TERMINATION OF THE AGREEMENT.
NOTWITHSTANDING THE FOREGOING SENTENCE, THE GUARANTOR’S OBLIGATIONS TO MAKE
PAYMENTS OR OTHERWISE PERFORM PURSUANT TO SECTION 2 HEREOF SHALL TERMINATE ON
THE DATE ON WHICH BOTH (I) THE AGREEMENT HAS TERMINATED AND (II) ALL OBLIGATIONS
AND LIABILITIES OF FMOC DESCRIBED IN CLAUSES (I) AND (II) OF SECTION 2 HEREOF
SHALL HAVE BEEN INDEFEASIBLY PAID AND PERFORMED IN FULL. THE BENEFICIARY AGREES,
BY ITS ACCEPTANCE HEREOF, THAT UPON RECEIPT OF A WRITTEN REQUEST OF THE
GUARANTOR FOLLOWING TERMINATION OF ALL OF THE OBLIGATIONS OF THE GUARANTOR UNDER
SECTION 2 OF THIS GUARANTY IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8,
THE BENEFICIARY WILL PROMPTLY DELIVER TO THE GUARANTOR A WRITTEN CONFIRMATION OF
THE TERMINATION OF THIS GUARANTY AND THE OBLIGATIONS OF THE GUARANTOR HEREUNDER.


 


SECTION 9.               GENERAL LIMITATION ON GUARANTEED OBLIGATIONS. IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THE GUARANTOR INVOLVING ANY STATE,
CORPORATE LAW, OR ANY STATE OR FEDERAL BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
OTHER LAW AFFECTING THE RIGHTS OF CREDITORS GENERALLY, IF THE GUARANTEED
OBLIGATIONS WOULD OTHERWISE BE HELD OR DETERMINED TO BE VOID, INVALID OR
UNENFORCEABLE, OR SUBORDINATED TO THE CLAIMS OF ANY OTHER CREDITORS, ON ACCOUNT
OF THE AMOUNT OF THE GUARANTOR’S LIABILITY HEREUNDER, THEN, NOTWITHSTANDING ANY
OTHER PROVISION HEREOF TO THE CONTRARY, THE AMOUNT OF SUCH LIABILITY SHALL,
WITHOUT ANY FURTHER ACTION BY THE GUARANTOR OR


 

--------------------------------------------------------------------------------


 


ANY OTHER PERSON, BE AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT
THAT IS VALID AND ENFORCEABLE AND NOT SUBORDINATED TO THE CLAIMS OF OTHER
CREDITORS AS DETERMINED IN SUCH ACTION OR PROCEEDING.


 


SECTION 10.             REPRESENTATIONS AND WARRANTIES.


 


(I)            EXISTENCE. THE GUARANTOR (A) IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION AND (B) HAS ALL REQUISITE CORPORATE OR OTHER POWER, AND HAS ALL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY TO OWN
ITS ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING OR AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE LACK OF SUCH LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(II)           NO BREACH. NEITHER (A) THE EXECUTION AND DELIVERY OF THIS
GUARANTY NOR (B) THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED IN
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF WILL CONFLICT WITH OR RESULT IN
A BREACH OF THE CHARTER OR BY-LAWS OF THE GUARANTOR, OR ANY APPLICABLE LAW, RULE
OR REGULATION, OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL
AUTHORITY, OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE GUARANTOR OR
ANY OF ITS AFFILIATES IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR
PROPERTY IS BOUND OR TO WHICH ANY OF THEM IS SUBJECT, OR CONSTITUTE A DEFAULT
UNDER ANY SUCH MATERIAL AGREEMENT OR INSTRUMENT OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON ANY PROPERTY OF THE GUARANTOR OR ANY OF ITS
SUBSIDIARIES PURSUANT TO THE TERMS OF ANY SUCH AGREEMENT OR INSTRUMENT.


 


(III)          ACTION. THE GUARANTOR HAS ALL NECESSARY CORPORATE OR OTHER POWER,
AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
HEREUNDER; THE EXECUTION, DELIVERY AND PERFORMANCE BY THE GUARANTOR OF THIS
GUARANTY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ACTION ON
ITS PART AND THIS GUARANTY HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
THE GUARANTOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE
GUARANTOR, ENFORCEABLE AGAINST THE GUARANTOR IN ACCORDANCE WITH ITS TERMS.


 


(IV)          APPROVALS. NO AUTHORIZATIONS, APPROVALS OR CONSENTS OF, AND NO
FILINGS OR REGISTRATIONS WITH, ANY GOVERNMENTAL AUTHORITY OR ANY SECURITIES
EXCHANGE ARE NECESSARY FOR THE EXECUTION, DELIVERY OR PERFORMANCE BY THE
GUARANTOR HEREUNDER OR FOR THE LEGALITY, VALIDITY OR ENFORCEABILITY HEREOF.


 


SECTION 11.             COVENANTS.


 


(I)            EXISTENCE, ETC. THE GUARANTOR WILL:


 


(A)           PRESERVE AND MAINTAIN ITS LEGAL EXISTENCE AND ALL OF ITS MATERIAL
RIGHTS, PRIVILEGES, LICENSES AND FRANCHISES;


 


(B)           COMPLY WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES (INCLUDING, WITHOUT
LIMITATION, ALL ENVIRONMENTAL LAWS) IF FAILURE TO COMPLY WITH SUCH REQUIREMENTS
WOULD BE REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A
MATERIAL ADVERSE EFFECT;


 

--------------------------------------------------------------------------------



 


(C)           KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE
ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(D)           PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON ANY OF ITS PROPERTY
PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT FOR ANY SUCH TAX,
ASSESSMENT, CHARGE OR LEVY THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH
AND BY PROPER PROCEEDINGS AND AGAINST WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED; AND


 


(E)           PERMIT REPRESENTATIVES OF THE BENEFICIARY, DURING NORMAL BUSINESS
HOURS, TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, TO INSPECT
ANY OF ITS PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH ITS
OFFICERS, ALL TO THE EXTENT REASONABLY REQUESTED BY THE BENEFICIARY.


 


(II)                   PAYMENT OF SHORTFALL AMOUNTS. THE GUARANTOR SHALL PAY ALL
SHORTFALL AMOUNTS TO OR AT THE DIRECTION OF THE BENEFICIARY IN IMMEDIATELY
AVAILABLE FUNDS NO LATER THAN THREE (3) BUSINESS DAYS AFTER NOTICE FROM THE
BENEFICIARY.


 


(III)                  NOTICES. THE GUARANTOR SHALL GIVE NOTICE TO THE
BENEFICIARY (UNLESS FMOC HAVE ALREADY GIVEN SUCH NOTICE UNDER THE AGREEMENT):


 


(A)           PROMPTLY UPON RECEIPT OF NOTICE OR KNOWLEDGE OTHER THAN FROM THE
BENEFICIARY OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE
AGREEMENT;


 


(B)           PROMPTLY UPON RECEIPT OF NOTICE OTHER THAN FROM THE BENEFICIARY OR
KNOWLEDGE OF THE OCCURRENCE OF ANY MATERIAL BREACH OF A REPRESENTATION OR
WARRANTY OR THE FAILURE TO OBSERVE OR PERFORM IN ALL MATERIAL RESPECTS ANY
COVENANT OR AGREEMENT CONTAINED HEREIN; AND


 


(C)           PROMPTLY UPON RECEIPT OF NOTICE OTHER THAN FROM THE BENEFICIARY OR
KNOWLEDGE OF (A) ANY DEFAULT RELATED TO ANY COLLATERAL, (B) ANY LIEN OR SECURITY
INTEREST (OTHER THAN SECURITY INTERESTS CREATED BY THE AGREEMENT) ON, OR CLAIM
ASSERT AGAINST, ANY OF THE COLLATERAL OR (C) ANY EVENT OR CHANGE IN
CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT UPON THE COLLATERAL.


 


SECTION 12.             NO LIMITATION OF LIABILITY. THE LIABILITY OF THE
GUARANTOR HEREUNDER SHALL IN NO WAY BE AFFECTED BY (I) THE RELEASE OR DISCHARGE
OF FMOC IN ANY CREDITORS’, RECEIVERSHIP, BANKRUPTCY OR OTHER PROCEEDINGS, (II)
THE IMPAIRMENT, LIMITATION OR MODIFICATION OF THE LIABILITY OF FMOC IN
BANKRUPTCY, OR OF ANY REMEDY FOR ENFORCEMENT OF ANY OBLIGATIONS OF THE
BENEFICIARY UNDER THE AGREEMENT RESULTING FROM THE OPERATION OF ANY PRESENT OR
FUTURE PROVISION OF THE FEDERAL BANKRUPTCY LAW OR ANY OTHER STATUTE OR THE
DECISION OF ANY COURT, (III) THE REJECTION OR DISAFFIRMANCE OF ANY INSTRUMENT,
DOCUMENT OR AGREEMENT EVIDENCING ANY OF THE BENEFICIARY’S RIGHTS OR OBLIGATIONS
UNDER THE AGREEMENT IN ANY SUCH PROCEEDINGS, OR (IV) THE CESSATION FROM ANY
CAUSE WHATSOEVER OF THE LIABILITY OF THE BENEFICIARY WITH RESPECT TO ANY SUCH
PARTY’S OBLIGATIONS UNDER THE AGREEMENT.


 


SECTION 13.             NO WAIVER. NO FAILURE ON THE PART OF THE BENEFICIARY TO
EXERCISE AND NO COURSE OF DEALING WITH RESPECT TO, AND NO DELAY IN EXERCISING,
ANY RIGHT, POWER OR REMEDY


 

--------------------------------------------------------------------------------


 


HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE BY THE BENEFICIARY OF ANY RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY. THE REMEDIES HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES
PROVIDED BY LAW.


 


SECTION 14.             NOTICES AND COMMUNICATIONS. ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE (I) DELIVERED (CHARGES
PREPAID) BY FEDERAL EXPRESS, EXPRESS MAIL OR OTHER RECOGNIZED OVERNIGHT COURIER
FOR NEXT BUSINESS DAY DELIVERY, (II) DELIVERED BY HAND, OR (III) SENT BY
FACSIMILE AND CONFIRMED BY “HARD” COPY DELIVERED BY ONE OF THE METHODS DESCRIBED
IN (I) OR (II) ABOVE, TO ANY PARTY AT ITS ADDRESS SET FORTH BELOW THEIR
SIGNATURES HEREAFTER OR SUCH OTHER ADDRESS AS IT MAY DESIGNATE BY NOTICE SENT IN
THE MANNER PROVIDED HEREIN, PROVIDED THAT A COPY OF ALL NOTICES DELIVERED TO
GUARANTOR SHALL BE DELIVERED TO:


 

Fieldstone Investment Corporation

11000 Broken Land Parkway

Suite 600

Columbia, Maryland 21044

Attention: Treasurer

Facsimile: 443-367-2172

 

With a copy to:

 

Fieldstone Investment Corporation

11000 Broken Land Parkway

Suite 600

Columbia, Maryland 21044

Attn: General Counsel

Facsimile: 443-367-2036

 

All notices delivered in the manner provided hereinabove shall be deemed
received (a) if sent by Federal Express, Express Mail or other recognized
overnight courier for next Business Day delivery, one (1) Business Day after
same are delivered (postage prepaid) to such courier, (b) if sent by personal
delivery with receipt acknowledged, the date that same are delivered or (c) if
sent by facsimile with confirmation as required above, upon the date sent if
received prior to 6:00 p.m. EDT, or on the next Business Day if received
thereafter.

 


SECTION 15.             EXPENSES. THE GUARANTOR AGREES TO INDEMNIFY THE
BENEFICIARY FOR ALL OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL) IN CONNECTION
WITH (I) ANY NON-PAYMENT OF SHORTFALL AMOUNTS AS THEY SHALL BECOME DUE AND ANY
ENFORCEMENT OR COLLECTION PROCEEDING RESULTING THEREFROM, INCLUDING, WITHOUT
LIMITATION, ALL MANNER OF PARTICIPATION IN OR OTHER INVOLVEMENT WITH (X)
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, FORECLOSURE, WINDING UP OR LIQUIDATION
PROCEEDING, (Y) JUDICIAL OR REGULATORY PROCEEDINGS AND (Z) WORKOUT,
RESTRUCTURING OR OTHER NEGOTIATIONS OR PROCEEDINGS (WHETHER OR NOT THE WORKOUT,
RESTRUCTURING OR TRANSACTION CONTEMPLATED THEREBY IS CONSUMMATED);


 

--------------------------------------------------------------------------------



 


(II) THE ENFORCEMENT OF THIS SECTION 15; AND (III) ANY OTHER ACTIONS REASONABLY
TAKEN BY THE BENEFICIARY IN RESPECT OF THE ENFORCEMENT OF THIS GUARANTY.


 


SECTION 16.             ASSIGNMENT. THIS GUARANTY SHALL BE BINDING UPON THE
GUARANTOR AND THE GUARANTOR’S SUCCESSORS AND PERMITTED ASSIGNS AND SHALL INURE
TO THE BENEFIT OF AND BE ENFORCEABLE BY THE BENEFICIARY AND ITS SUCCESSORS AND
PERMITTED ASSIGNS; PROVIDED THAT NEITHER OF THE BENEFICIARY NOR THE GUARANTOR
MAY ASSIGN ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS OR THIS GUARANTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD. THIS GUARANTY IS NOT INTENDED FOR THE BENEFIT OF ANY
PERSON OTHER THAN THE BENEFICIARY AND ITS SUCCESSORS AND PERMITTED ASSIGNS, AND
SHALL NOT CONFER OR BE DEEMED TO CONFER UPON ANY OTHER PERSON ANY BENEFITS,
RIGHTS OR REMEDIES HEREUNDER.


 


SECTION 17.             GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 18.             SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 


(I)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(II)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(III)         AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 14 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH THE BENEFICIARY
SHALL HAVE BEEN NOTIFIED; AND


 


(IV)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.


 


SECTION 19.             WAIVER OF JURY TRIAL. THE GUARANTOR AND THE BENEFICIARY
EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT


 

--------------------------------------------------------------------------------


 


PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 20.             NON-RECOURSE. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS GUARANTY, NO PERSON OTHER THAN GUARANTOR (OR FMOC) SHALL BE PERSONALLY
LIABLE (WHETHER BY OPERATION OF LAW OR OTHERWISE) FOR PAYMENTS DUE HEREUNDER OR
FOR THE PERFORMANCE OF ANY GUARANTEED OBLIGATIONS EXCEPT AS EXPRESSLY PROVIDED
HEREIN. BENEFICIARY AGREES THAT THE PAYMENT AND PERFORMANCE OF THE GUARANTEED
OBLIGATIONS SHALL BE OBLIGATIONS OF THE GUARANTOR ONLY (EXCEPT FOR FMOC) AND
BENEFICIARY SHALL HAVE NO CLAIM AGAINST OR RECOURSE TO (WHETHER BY OPERATION OF
LAW OR OTHERWISE) ANY SHAREHOLDER OR MEMBER, AS APPLICABLE, OF THE GUARANTOR OR
AGAINST ANY OF ITS MANAGERS, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN RESPECT
OF SUCH GUARANTEED OBLIGATIONS. THE SOLE RECOURSE OF BENEFICIARY FOR
SATISFACTION OF THE GUARANTOR’S OBLIGATIONS HEREUNDER SHALL BE AGAINST THE
GUARANTOR AND ITS ASSETS AND NOT AGAINST ANY OTHER PERSON; PROVIDED, HOWEVER,
THAT (I) NOTHING IN THIS SECTION 20 SHALL LIMIT OR OTHERWISE PREJUDICE IN ANY
WAY THE RIGHT OF BENEFICIARY TO PROCEED AGAINST ANY PERSON WITH RESPECT TO THE
ENFORCEMENT OF SUCH PERSON’S OBLIGATIONS (OR THE ENFORCEMENT OF BENEFICIARY ‘S
RIGHTS) UNDER ANY AGREEMENT TO WHICH IT IS A PARTY, (II) RECOURSE AGAINST ANY
PERSON FOR SUCH PERSON’S FRAUD OR INTENTIONAL MISREPRESENTATION SHALL NOT BE
LIMITED BY THIS SECTION 20, AND (III) RECOURSE AGAINST A PERSON FOR ACTS OR
FAILURES TO ACT BY ANY PERSON WHERE SUCH ACTION OR INACTIVITY IS UNRELATED TO
THE GUARANTEED OBLIGATIONS OR THE AGREEMENT SHALL, IN EACH CASE, NOT BE LIMITED
TO THIS SECTION 20.


 


SECTION 21.             WAIVER OF CERTAIN DAMAGES. BENEFICIARY, BY ITS
ACCEPTANCE OF THIS GUARANTY, AGREES THAT IT SHALL NOT BE ENTITLED TO RECOVER ANY
DAMAGES OR AMOUNTS OWED HEREUNDER FROM THE GUARANTOR TO THE EXTENT THAT SUCH
DAMAGES OR AMOUNTS OWED ARE SOLELY CAUSED BY OR SOLELY RESULT FROM THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR VIOLATION OF APPLICABLE LAW, IN EACH CASE, BY
BENEFICIARY, AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION THAT IS NO LONGER SUBJECT TO APPEAL, REHEARING OR OTHER LEGAL
CHALLENGE. THE GUARANTOR (AND, EXCEPT AS OTHERWISE PROVIDED FOR IN THE
AGREEMENT, ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES,
ATTORNEYS, CONSULTANTS OR AGENTS) SHALL NOT BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES UNDER, ARISING OUT OF OR IN
CONNECTION WITH ITS PERFORMANCE OR NON-PERFORMANCE UNDER THIS GUARANTY OR ANY OF
ITS OBLIGATIONS HEREIN, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY,
WARRANTY, INDEMNITY OR OTHERWISE.


 


SECTION 22.             AMENDMENTS. NO AMENDMENT OR MODIFICATION HEREOF SHALL BE
EFFECTIVE UNLESS EVIDENCED BY A WRITING SIGNED BY THE GUARANTOR AND THE
BENEFICIARY.


 


SECTION 23.             SEVERABILITY. IF ANY PROVISION HEREOF IS INVALID AND
UNENFORCEABLE IN ANY JURISDICTION, THEN, TO THE FULLEST EXTENT PERMITTED BY LAW,
(I) THE OTHER PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT IN SUCH
JURISDICTION AND (II) THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISIONS
HEREOF IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION.


 

--------------------------------------------------------------------------------


 


SECTION 24.             INTEGRATION. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE GUARANTOR AND THE BENEFICIARY WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
GUARANTOR AND THE BENEFICIARY. ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF, ORAL OR WRITTEN, ARE
MERGED INTO THIS GUARANTY.


 


SECTION 25.             COUNTERPARTS. THIS GUARANTY MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS GUARANTY BY
SIGNING ANY SUCH COUNTERPART.


 

[SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty, or has caused
this Guaranty to be executed by its duly authorized representative, as of the
date first above written.

 

 

 

FIELDSTONE INVESTMENT
CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

 

Name: Mark C. Krebs

 

 

Title: Sr. Vice President & Treasurer

 

 

Date: October 11, 2005

 

--------------------------------------------------------------------------------


 

Accepted and Acknowledged:

 

LIQUID FUNDING, LTD., as Beneficiary

 

 

By:

/s/ Marco Montarsolo

 

 

Name: Marco Montarsolo

 

Title: Alt Director

 

Date: 12 October 2005

 

--------------------------------------------------------------------------------